On Motion for Rehearing.
 In our original opinion we held that the court did not err in excluding the proffered testimony by the witness Ben Hays as to the contents of a lost letter supposed to have been written by Wash Patterson to his daughter, Kittie Hays. Our holding was based upon the belief that this testimony was rendered incompetent by the provisions of Art. 3716, Vernon’s Ann.Civ.Stats. A more careful examination of the record reveals the fact that all heirs of Wash Patterson had either disclaimed or been dismissed from the suit before it went to trial. The appellants, Kittie Hays and Ben Hays, are not suing herein as heirs of Wash Patterson, but only as heirs of Catherine Smith Patterson, their deceased mother. No administrator or executor of Wash Patterson is a party to this suit, therefore, we were in error in holding this testimony was rendered incompetent by reason of that article of the statutes. The contents of a lost letter could be proved by parol, not as an instru*228ment in the chain of title but as an admission (if any) against interest by Wash Patterson. The testimony was not subject to the objection urged and the trial court erred in excluding the testimony under the record as made.
While this was a trial before the court without the intervention of a jury, we cannot say that the trial court would not have arrived at a different conclusion on the facts if the proof of the contents of the lost letter had been received in evidence.
We adhere to our ruling with reference to the witness P. E. Campbell. This was a suit in part against the heirs of A. P. Anderson, deceased, and Art. 3716 would exclude any testimony by interested parties concerning alleged statements of A. P. Anderson, deceased.
Appellants’ motion for a rehearing will be granted, our judgment heretofore entered affirming this cause will be set aside, and judgment now rendered reversing the judgment of the trial court and remanding the cause for another trial.
Reversed and remanded.